Title: To George Washington from Lieutenant Colonel Ludwig Weltner, 16 May 1780
From: Weltner, Ludwig
To: Washington, George



Northumberland [Pa.]16th May 1780
May it Please your Excellency

It will be agreeable to the Governour and Council of the State of Pennsylvania to Receive the Remr of the Core formerly Commanded by Majr Ottendorff into my Regiment; & the Receeption of them will meet the Approbation of me, & my officers Esspiceally as they are to be formed into one Company—The Capt. Shotts, & Seiling, were to Agree between themselves who wou’d Quit the Service, which they have not Settled—Capt. Shotts thinks hard, to leave the Service being the Oldest officer, Captain Seiling, thinks likewise hard having Reinlisted the Men at a Great Expence & Trouble; & the Men are all in his favour.
I am Sorrey to be Sepperated from your Excelleny Army; And to be Stationed in such a Wilderness; but for the Good of the Service am Allways Content. I thank God has restored my Health so that I Can bear the Fatigues—About a Month agoe the Enemy attacted this County in four Difft places, but had little Sucess, & yesterday Seven Savages

attacted ten of our Militia on an out Post, killed four the first fire & the Remaining Six Wounded two of the Savages and made them Make a Preceipitate Retreate. I shall Conclude your Excelleny’s most Obedient Humble Servt

Lud: Weltner Lt Col. Comandt G: Regmt

